Lundberg Stratton, J.,
dissenting.
{¶ 37} I respectfully dissent. Because this action essentially seeks a declaratory judgment and a prohibitory injunction, we lack subject-matter jurisdiction over the case and it should be dismissed. The Ohio Constitution does not vest this court with subject-matter jurisdiction to issue a declaratory judgment or injunctive relief. State ex rel. Ohio Academy of Trial Lawyers v. Sheward (1999), 86 Ohio St.3d 451, 516, 715 N.E.2d 1062 (Moyer, C.J., dissenting).
{¶ 38} Furthermore, mandamus is not appropriate here because relator had available a plain and adequate remedy in the ordinary course of the law by way of *133appeal from the SERB decision dismissing the petitions, in addition to an action for declaratory and injunctive relief filed in the proper forum.
{¶ 39} Finally, even assuming that this court properly exercised jurisdiction over this mandamus action, I do not agree with the conclusion that the amendment to R.C. 3318.31 is unconstitutional.
Declaratory Judgment and Prohibitory Injunction
{¶ 40} This action, disguised in terms of mandamus, is merely an attempt to obtain a declaratory judgment and injunctive relief over which this court and the court of appeals lack original jurisdiction. “[I]f the allegations of a complaint for a writ of mandamus indicate that the real objects sought are a declaratory judgment and a prohibitory injunction, the complaint does not state a cause of action in mandamus and must be dismissed for want of jurisdiction.” State ex rel. Grendell v. Davidson (1999), 86 Ohio St.3d 629, 634, 716 N.E.2d 704. To discern the real objects of an action, we must examine the complaint “ ‘to see whether it actually seeks to prevent, rather than to compel, official action.’ ” State ex rel. Cunningham v. Amer Cunningham Co., L.P.A. (2002), 94 Ohio St.3d 323, 324, 762 N.E.2d 1012, quoting State ex rel. Stamps v. Montgomery Cty. Automatic Data Processing Bd. (1989), 42 Ohio St.3d 164, 166, 538 N.E.2d 105.
{¶ 41} Although OCSEA couches the allegations of its complaint in terms of an order compelling SERB to reinstate its six clarification and amendment petitions, the manifest objectives of its claims are (1) a declaratory judgment: a declaration that the Am.Sub.H.B. No. 405’s amendment to R.C. 3318.31(B) is unconstitutional as well as inapplicable, and (2) a prohibitory injunction: an order enjoining SERB from applying the amendment. However, neither this court nor the court of appeals has subject-matter jurisdiction over such actions. Substantive issues concerning the constitutionality of a statute “simply are not appropriate for determination, by this or any Ohio court, in a proceeding seeking the extraordinary writs of mandamus and prohibition.” Sheward, 86 Ohio St.3d at 516, 715 N.E.2d 1062 (Moyer, C.J., dissenting). As the Chief Justice explained in She-ward, “[rjelator’s complaint purports to seek a writ of mandamus * * *. Actually relators have successfully sought a declaratory judgment that [an enactment] is unconstitutional, accompanied by an injunctive order. The Ohio Constitution does not vest this court with original jurisdiction to issue either a declaratory judgment or injunctive relief.” Id. See, also, State ex rel. Satow v. Gausse-Milliken, 98 Ohio St.3d 479, 2003-Ohio-2074, 786 N.E.2d 1289, ¶ 14 (Supreme Court lacks jurisdiction in declaratory judgment and prohibitory injunction); State ex rel. Shimko v. McMonagle (2001), 92 Ohio St.3d 426, 430, 751 N.E.2d 472 (“courts of appeals lack original jurisdiction over claims for declaratory judgment”); State ex rel. Forsyth v. Brigner (1999), 86 Ohio St.3d 71, 72, 711 N.E.2d *134684 (court of appeals lacked jurisdiction to grant request for prohibitory injunction disguised as a mandamus claim).
{¶ 42} In Satow, the relators similarly sought a writ of mandamus to avoid the application of a recent legislative amendment and to compel respondents to apportion tax funds pursuant to a method applicable before the amendment took effect. This court dismissed the action as a disguised action for declaratory judgment (i.e., for a judgment declaring the amendment unconstitutional) and prohibitory injunction (i.e., an order enjoining respondents from applying the amendment). This is identical to OCSEA’s claim here: that a legislative amendment is unconstitutional and that SERB should be prevented from applying the amendment to certain workers who are excluded from the definition of public employees under the amendment.
{¶ 43} Moreover, “ ‘[constitutional challenges to legislation are generally resolved in an action in a common pleas court rather than in an extraordinary writ action filed [in a superior court].’ ” Satow, 98 Ohio St.3d 479, 2003-Ohio-2074, 786 N.E.2d 1289, at ¶ 18, quoting Rammage v. Saros, 97 Ohio St.3d 430, 2002-Ohio-6669, 780 N.E.2d 278, ¶ 11. “The granting of writs of mandamus and prohibition to determine the constitutionality of statutes will ‘remain extraordinary’ and ‘limited to exceptional circumstances that demand early resolution.’ ” State ex rel. Ohio AFL-CIO v. Ohio Bur. of Workers’ Comp., 97 Ohio St.3d 504, 780 N.E.2d 981, ¶ 12, quoting State ex rel. Ohio Academy of Trial Lawyers v. Sheward, 86 Ohio St.3d at 515, 715 N.E.2d 1062 (Pfeifer, J., concurring).
{¶ 44} This is not a “rare case” warranting the resolution of the constitutionality of newly enacted legislation by way of extraordinary writ. For example, this case does not affect either “every tort claim filed in Ohio” or “every injured worker who seeks to participate in the workers’ compensation system.” Ohio AFL-CIO, 97 Ohio St.3d 504, 2002-Ohio-6717, 780 N.E.2d 981, at 1112. Instead, the amendment to R.C. 3318.31(B) challenged by OCSEA has a very limited focus: it affects only employees of the Ohio School Facilities Commission and merely clarifies preexisting law.
{¶ 45} I believe that a declaratory judgment action and a prohibitory injunction filed in common pleas court would also provide the relator with an adequate remedy in the ordinary course of law. SERB would presumably “abide by the applicable law,” including a prohibitory injunction preventing it from applying the amendment, and in declaratory judgment actions, “R.C. 2721.09 authorizes courts to grant further relief based upon a previously granted declaratory judgment ‘whenever necessary or proper.’ ” Satow, 98 Ohio St.3d 479, 2003-Ohio-2074, 786 N.E.2d 1289, at ¶ 20.
{¶ 46} The appellate-court magistrate correctly recommended dismissal of this case for lack of subject-matter jurisdiction. Because the only way that a court *135could provide OSCEA with relief was by declaring the amendment to R.C. 3318.31 unconstitutional, this is actually an action for declaratory judgment, not mandamus.
Appeal of SERB Decisions
{¶ 47} Furthermore, OCSEA had an adequate legal remedy by way of appeal from SERB’S decision dismissing the petitions for amendment of certification and for clarification. The majority considers this waived because SERB did not raise this specific argument in the court of appeals. However, a court lacks jurisdiction to grant a writ of mandamus when the relator otherwise has the right to appeal. State ex rel. Heath v. Ohio State Med. Bd. (1992), 64 Ohio St.3d 186, 187, 593 N.E.2d 1386. This includes a right to an administrative appeal. State ex rel. Holiday v. Indus. Comm., 98 Ohio St.3d 472, 2003-Ohio-2060, 786 N.E.2d 1282, ¶ 9; State ex rel. Reeves v. Indus. Comm. (1990), 53 Ohio St.3d 212, 213, 559 N.E.2d 1311. This court simply has no jurisdiction to consider the merits of a mandamus case when the relator has an adequate remedy by way of appeal. A party cannot waive the issue in order to confer jurisdiction.
{¶ 48} SERB is an agency whose administrative adjudications are subject to judicial review pursuant to R.C. 119.12. R.C. 4117.02(P) (formerly [M]); South Community, Inc. v. State Emp. Relations Bd. (1988), 38 Ohio St.3d 224, 527 N.E.2d 864, syllabus; Ohio Historical Society v. State Emp. Relations Bd. (1990), 48 Ohio St.3d 45, 46, 549 N.E.2d 157.
{¶ 49} The only potential exception to appealability that may apply here is R.C. 4117.06(A), which involves SERB decisions concerning the appropriate collective-bargaining unit: “The state employment relations board shall decide in each case the unit appropriate for the purposes of collective bargaining. The determination is final and conclusive and not appealable to the court.” Thus, R.C. 4117.06(A) specifically provides that orders from SERB are not appealable — and the general rule of R.C. 119.12 does not apply — when the order determines the “unit appropriate for the purposes of collective bargaining.”
{¶ 50} Issues surrounding the appropriateness of a bargaining unit include “the desires of the employees; the community of interest; wages, hours, and other working conditions of the public employees; the effect of over-fragmentation; the efficiency of operations of the public employer; the administrative structure of the public employer; and the history of collective bargaining.” R.C. 4117.06(B).
{¶ 51} However, the appropriateness of the unit for collective bargaining is not the issue here. In this case, OCSEA’s petitions requested that certain positions be recognized as public-employee positions under R.C. 4117.01, subject to collective bargaining, and that the positions should be included in a certified OCSEA bargaining unit.
*136{¶ 52} R.C. 4117.06(A) does not preclude the appeal of “the initial issue of whether * * * employees are ‘public employees’ subject to the [Public Employees Collective Bargaining] Act.” South Community, 38 Ohio St.3d at 227, 527 N.E.2d 864. The issue of whether an employee is a “public employee” under R.C. 4117.01(C) is generally a threshold inquiry to determine whether the employee is even eligible to participate in the collective-bargaining process. Only if SERB concluded that the employee was a “public employee” would it reach the secondary issue of whether the unit is appropriate for collective bargaining under R.C. 4117.06(A).
{¶ 53} In OCSEA, AFSCME Local 11, AFL-CIO v. State Emp. Relations Bd. (Oct. 27, 1998), Franklin App. No. 98AP-337, 1998 WL 767458, the union filed a petition for amendment of certification with SERB to add certain assistant public defenders to a bargaining unit. SERB determined that these assistants were not public employees. Consequently, it was unnecessary to reach issues relating to the appropriate bargaining unit. The court of appeals held that SERB’S decision was not made under R.C. 4117.06(A) and was appealable:
{¶ 54} “Clearly, the board made no determination under R.C. 4117.06(A). Rather, the issue decided was whether or not the assistant public defenders were public employees under R.C. 4117.01(C). A determination of such issue is appealable.
{¶ 55} “* * *
{¶ 56} “[T]he case herein does not involve an issue relating to the appropriateness of a bargaining unit.” Id.
{¶ 57} SERB’S determination concerning whether certain individuals are public employees for purposes of inclusion in a bargaining unit is distinct from the determination of the appropriate bargaining unit. Here, SERB decided the preliminary issue of whether the individuals are public employees. It did not reach the secondary issue of the appropriateness of the bargaining unit. Therefore, this is an appealable issue and one that should not be remedied in mandamus. If relator did not appeal, its options may be foreclosed. An appealable issue that is not timely asserted cannot be “saved” by a mandamus action.
{¶ 58} The majority relies on State ex rel. Dayton Fraternal Order of Police Lodge No. 44 v. State Emp. Relations Bd. (1986), 22 Ohio St.3d 1, 22 OBR 1, 488 N.E.2d 181, to reach a contrary result. However, Dayton FOP preceded South Community and did not consider the public employee/unit appropriateness distinction. I believe that OCSEA provides the better analysis of this issue, which was neither raised nor discussed in Dayton FOP.
*137One-Subject Rule
{¶ 59} First, I note that the court of appeals ignored the basic precept to dispose of a case on nonconstitutional grounds when possible. Norandex, Inc. v. Limbach (1994), 69 Ohio St.3d 26, 28, 630 N.E.2d 329. The majority acknowledges that the appellate court did not follow this policy. Nevertheless, the majority proceeds to affirm the appellate court’s decision to invalidate the amendment to R.C. 3318.31 on constitutional grounds. Assuming this court has the authority to exercise jurisdiction in this matter, I believe that the majority should have, at the minimum, remanded to the court below to consider the nonconstitutional arguments it did not reach.
{¶ 60} However, more disturbing to me is that a majority of this court is issuing yet another opinion eroding the one-subject rule. I believe that this rule has become a tool for those disgruntled with new legislation to easily attack it when there is no legitimate basis on which to challenge the legislation.
{¶ 61} In my dissenting opinion in State ex rel. Ohio Academy of Trial Lawyers v. Sheward, 86 Ohio St.3d at 531-533, 715 N.E.2d 1062, I examined the history of the one-subject rule:
{¶ 62} “The history of the one-subject rule reveals the weakness in the majority’s position. The one-subject rule, set forth in Section 15, Article II of the Ohio Constitution, was first construed in 1856 in Pim v. Nicholson (1856), 6 Ohio St. 176 [1856 WL 35]. In Pim, the court considered whether an Act entitled ‘An Act in addition to the several acts in relation to the courts of justice and their powers and duties’ violated the one-subject rule. * * *
{¶ 63} “The court in Pim determined that the purpose of the one-subject rule was ‘to prevent combinations, by which various and distinct matters of legislation should gain a support which they could not if presented separately.’ Id. at 179. But the court in Pim held that the one-subject rule was intended only to operate as a rule for the General Assembly to apply to bills. Id. The court also determined that to expose every Act to judicial application of a mandatory one-subject rule would result in inconsistent decisions because of differing judicial philosophies, which would make legislating a formidable task at best. Id. at 180. Thus, the court held that the one-subject rule is directory. Id. Accordingly, Pim envisioned that the only judicial safeguard against a violation of the one-subject rule would be upon a finding of a gross and fraudulent violation of the rule. Id. Based upon this analysis, the court in Pim held that the Act did not violate the one-subject rule.
{¶ 64} “Some delegates at the 1873-1874 Ohio Constitutional Convention proposed to amend the one-subject rule to make it mandatory rather than directory. 2 Proceedings and Debates of the Third Constitutional Convention of Ohio (1874) 285. However, concern grew among the other delegates over the *138wisdom of making the one-subject rule mandatory, as evidenced by the remarks of delegate S.O. Griswold:
{¶ 65} “ T am opposed to the adoption of this amendment, on the ground that it will lead to confusion and constant litigation of the question whether one subject is embraced in it or not. A subject of legislation may require various provisions, and men will be in doubt whether these different provisions come within the language of this clause. Under this general rule, the bill shall be made to express, by the title, all the provisions of the bill, and subjects of legislation have frequently such a wide range, and are so connected with other matters, that it is necessary, sometimes, to have your bill so enlarged that doubts will constantly be raised * * *.’ Id. at 284-285.
{¶ 66} “Also opposing one such amendment was delegate William W. West, who stated:
{¶ 67} “ ‘[W]hat is a single subject, one subject? Take for example, the code of civil procedure. There is your title: a bill or an act to provide for a code of civil procedure. * * * Now, under that general title we may express that the general subject matter within that act is the civil practice; but there are an infinite number of subjects contained within that general subject, which might very properly be considered and regarded as distinct and different subjects matter [sic ]. You have a statute of limitation. True, that has a general relation to the subject of practice, but it is a very distinct thing from the organization of a jury, and a very distinct thing from the law of evidence; and yet, they are all embraced within the same act. Now if we put into the Constitution the provision that no law shall contain more than one subject matter, may we not get into trouble and confusion about the matter? The subject of juries has a general relation to the matter of civil practice, a general relation to the subject matter of criminal practice; but it is a different subject entirely from the law of evidence. Hence you will see that difficulties at once arise; so that under a statute of that kind it may be difficult to incorporate a great many subordinate subjects that have relation to the general subject. * * * I fear very much that our generalization of subjects will exclude a hundred and one subordinate subjects that ought to be embraced in the same bill, or might very properly be embraced in the same bill.
{¶ 68} “ ‘ * * * There are general subjects of legislation, and there are subordinate subjects, cognate to the general subject, that are properly embraced in the same bill; and yet if you put this in, I fear very much, that they cannot be included.’ (Emphasis added.) Id. at 291.
{¶ 69} “The convention voted against the proposed amendments to the one-subject rule. Id. at 292,1543-1544. Pirn emerged unscathed. * * *
{¶ 70} “The purpose of the one-subject rule is to prevent logrolling. [State ex rel. Dix v. Celeste (1984), 11 Ohio St.3d] at 142, 11 OBR at 438, 464 N.E.2d at 155. *139Logrolling is the practice of several minorities combining their proposals as a single bill, thereby consolidating their votes to obtain a majority even though no single proposal would have passed separately. Rudd, ‘No Law Shall Embrace More Than One Subject’ (1958), 42 MinmL.Rev. 389, 391. A variant is the practice of attaching a rider to a popular bill, whereby the rider is passed on the coattails of the popular bill. Id.
{¶ 71} “Yet ‘[a]ll bills are subject to debate, discussion, and amendment prior to being put to a vote.’ Chambers v. St. Mary’s School (1998), 82 Ohio St.3d 563, 566, 697 N.E.2d 198, 201, citing Section 15, Article II of the Ohio Constitution. I believe that there is an important distinction between logrolling and the typical and necessary debate, compromise, and amendment of bills during the legislative process. Protecting this negotiation and revision from being negated by an overzealous application of the one-subject rule is further reason to apply the one-subject rule with extreme caution. The one-subject rule ‘was imposed to facilitate orderly legislative procedure, not to hamper or impede it.’ (Emphasis sic.) Dix, 11 Ohio St.3d at 143, 11 OBR at 438, 464 N.E.2d at 156.”
{¶ 72} Pim remained the definitive voice on the one-subject rule for more than a century. However, it appears that the one-subject rule has now become an open license for a majority of this court to strike down new legislation — either in whole or in part — by comparing a bill’s plurality instead of focusing on its disunity. Within the past two decades, this court expanded the reach of a directory rule, created exceptions, then exceptions to the exceptions, and finally, substantial confusion for lower courts and litigants. See ComTech Sys., Inc. v. Limbach (1991), 59 Ohio St.3d 96, 570 N.E.2d 1089; State ex rel. Ohio AFL-CIO v. Voinovich (1994), 69 Ohio St.3d 225, 631 N.E.2d 582; Simmons-Harris v. Goff (1999), 86 Ohio St.3d 1, 711 N.E.2d 203; State ex rel. Ohio Academy of Trial Lawyers v. Sheward, 86 Ohio St.3d 451, 715 N.E.2d 1062.
{¶ 73} As recently as 1984, the court relied upon Pim in upholding the constitutionality of a bill that abolished an agency, transferred its duties, and funded the transfer. State ex rel. Dix v. Celeste, 11 Ohio St.3d 141, 11 OBR 436, 464 N.E.2d 153. Dix reiterated the purposes of the one-subject rule: to prevent logrolling by disallowing unnatural combinations of provisions within an act; to prevent riders from being attached to bills that are certain of being adopted when the rider would not have been adopted on its own merits; and to facilitate orderly legislative procedure by excluding issues extraneous to the bill. Id. at 143, 11 OBR 436, 464 N.E.2d 153. Dix recognized that the one-subject provision was “merely directory in nature” and only “a manifestly gross and fraudulent violation of this rule will cause an enactment to be invalidated.” Id. at syllabus. “[T]he one-subject provision is not directed at plurality but at disunity in subject matter.” Id. at 146, 11 OBR 436, 464 N.E.2d 153.
*140{¶ 74} But by 1991 it became obvious that the court was more aggressively examining the one-subject rule. First, in ComTech Sys., Inc. v. Limbach, the court carved out an exception for appropriations bills that deal “with the operations of the state government.” Id., 59 Ohio St.3d at 99, 570 N.E.2d 1089. Shortly thereafter came State ex rel. Hinkle v. Franklin Cty. Bd. of Elections (1991), 62 Ohio St.3d 145, 149, 580 N.E.2d 767, in which the court decided it was appropriate to rely on the one-subject rule to sever any provision it deemed unrelated to the bill’s subject.
{¶ 75} By 1994, it became apparent that there was little consensus among the justices on the rule’s meaning. In State ex rel. Ohio AFL-CIO v. Voinovich, 69 Ohio St.3d 225, 631 N.E.2d 582, all seven justices were compelled to author a separate opinion in the case. The court concluded that provisions in a workers’ compensation bill embraced more that one topic, but all shared a common purpose. The topics were not so unrelated that they constituted a “manifestly gross and fraudulent violation” of the one-subject rule. Id. at 229, 631 N.E.2d 582. Nevertheless, the result in Voinovich was that the court excised two provisions of a bill merely because they did not have a “clear common relationship” with the other topics. Id. at 230, 631 N.E.2d 582.
{¶ 76} In Simmons-Harris v. Goff, 86 Ohio St.3d 1, 711 N.E.2d 203, this court decided that there was disunity between a school-voucher program and other provisions within an appropriations bill, despite earlier case law that recognized the inherent disunity of topics in appropriations bills. The court, “no longer view[ing] the one-subject rule as toothless” despite the “directory” language of Dix, severed the school voucher provision as violative of the one-subject rule. Id. at 15 and 17, 711 N.E.2d 203.
{¶ 77} Then came State ex rel. Ohio Academy of Trial Lawyers v. Sheward, 86 Ohio St.3d 451, 715 N.E.2d 1062, which dramatically reframed the test for violation of the one-subject rule. This court struck the entire bill in Sheward using a demanding yet loosely constructed test. The Chief Justice, Justice Cook, and I dissented in Sheward because the bill did have one subject — tort reform. There may have been a plurality of topics, but there was no disunity of the subject matter. Id. at 538, 715 N.E.2d 1062 (Lundberg Stratton, J., dissenting). Now, per Sheward, any court reviewing a bill for violation of the one-subject rule must find a common thread running between the subject of the bill and its topics as well as between the topics themselves. This is a far cry from the “manifestly gross and fraudulent” standard enunciated in Pirn. It certainly contradicts the delegates’ intention at the 1873-1874 Ohio Constitutional Convention where an amendment making the rule mandatory rather than directory was defeated.
{¶ 78} Here, the majority also considered the plurality of provisions in Am.Sub. H.B. No. 405 to conclude that the amendment to R.C. 3318.31, a single sentence *141in a 226-page bill, is so unrelated to the topic of budget corrections so as to violate the one-subject rule. I disagree. The relator has a heavy burden to prove its case. It has failed to present any evidence that the amendment, to R.C. 3318.31 is a “manifestly gross and fraudulent violation” of our Constitution’s one-subject rule. The relator presented no evidence that the amendment to R.C. 3318.31 would not have survived the legislative process on its own, or that it was “tagged on” to an existing bill to slip it through the process. Relator merely alleges that the amendment was unrelated to the other topics in the bill, despite the fact that it clearly affects budgetary issues.
Buckley King and James E. Melle; and Linda K. Fiely, for appellee.
Jim Petro, Attorney General, and Sharon A. Jennings, Assistant Attorney General, for appellant.
{¶ 79} If this is all that is necessary to establish a violation of the one-subject rule, we have now completely discarded the “manifestly gross and fraudulent violation” standard. We have opened the door for anyone to challenge any small provision in a bill if it fails to meet the high threshold of commonality between all the topics within the bill even if the bill is constitutional in all other aspects. There will be no basis to deny the next challenge based on the loose standards set in this case. We are indeed going down a slippery slope that will impede the legislative process rather than protect against “manifestly gross and fraudulent” violations of the one-subject rule. As a result, the remainder of Am.Sub.H.B. No. 405, as well as other bills, is now susceptible to challenge without any basis remaining in the law upon which to refute the attack.
Conclusion
{¶ 80} In this case, I believe that this court has greatly weakened our standards for exercising jurisdiction over original actions such as mandamus and has likewise eroded the longstanding principle enunciated in Pim. This court continues to utilize the one-subject rule to invalidate legislation with little consistency or reason.
{¶ 81} Consequently, for the foregoing reasons, I respectfully dissent. I would reverse the judgment of the court of appeals because OCSEA’s claim is not cognizable in mandamus.
O’Connor, J., concurs in the foregoing dissenting opinion.